Citation Nr: 0737902	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  05-28 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort 
Harrison, Montana


THE ISSUE

Eligibility to enroll for Department of Veterans Affairs (VA) 
health care benefits.


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1954 to 
October 1956.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination by the Department of 
Veterans Affairs (VA) Montana Healthcare System.  A notice of 
disagreement was received in August 2005 at which time the 
case was transferred to the VA Medical Center (VAMC) in Fort 
Harrison, Montana.  A statement of the case was issued in 
August 2005 and a substantive appeal was received in 
September 2005.  


FINDINGS OF FACT

1.  The veteran does not currently have a service-connected 
disability, and he has no special eligibility attributes to 
qualify him for an improved priority group, based on his 
level of income, other than priority group 8.

2.  The appellant's application for enrollment in the VA 
healthcare system was received after January 17, 2003.


CONCLUSION OF LAW

The criteria for enrollment in and access to VA medical care 
benefits have not been met.  38 U.S.C.A. §§ 1705, 1706 (West 
2002); 38 C.F.R. § 17.36 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his claim 
for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.  The VCAA is not applicable to cases in which the law, 
and not the factual evidence, is dispositive.  See Manning v. 
Principi, 16 Vet. App. 534, 542-43 (2002).  As this case 
concerns a legal determination of eligibility to VA medical 
care under VA regulations, the provisions of the VCAA are not 
applicable.  Nevertheless, the Board notes that the veteran 
was provided a VCAA notice in May 2005 notifying him of the 
information and evidence necessary to substantiate his claim.  
Thus, even though the VCAA is not applicable to the instant 
case, the Board finds that the VCAA requirements have been 
met.  

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition for receiving medical benefits.  See 38 
C.F.R. § 17.36(a).  Veterans may apply to be enrolled in the 
VA health care system at any time; however, a veteran who 
wishes to be enrolled must apply by submitting a completed VA 
application for health benefits to a VA medical facility.  
See 38 C.F.R. § 17.36 (d).

Veterans are eligible for enrollment based on enumerated 
priorities, and veterans who do not have service-connected 
disabilities and are above a certain income threshold are 
assigned the lowest priority, Priority Group 8.  See 38 
C.F.R. 
§ 17.36(b).  In January 2003, VA suspended new enrollment of 
veterans assigned to Priority Group 8 from the VA health care 
system if they were not enrolled on January 17, 2003.  See 38 
C.F.R. § 17.36(c)(2); See also 38 U.S.C.A. § 1705(a) (stating 
that, in managing medical services, VA shall design programs 
in a manner as to promote cost- effective delivery of health 
care services); 68 Fed. Reg. 2670-2673 (Jan. 17, 2003) 
(regarding the Secretary's decision to restrict enrollment to 
veterans in Priority Group 8 not already enrolled as of 
January 17, 2003 in light of VA's limited resources).

The pertinent facts in this case do not appear to be in 
dispute.  The veteran applied for VA benefits in May 2005.  
Based upon his status as a nonservice-connected veteran and 
the financial data provided, the appellant was assigned to 
Priority Group 8.  Thus, his claim was denied because he was 
a nonservice-connected veteran whose annual income exceeded 
the VA's means test threshold, and whose completed 
application for enrollment in the VA health care system was 
received after January 17, 2003.  In appealing such denial, 
the veteran argues that he did not know that he had to file 
his application by January 17, 2003 or he would have filed by 
that date.  

However, pursuant to Public Law No. 104-262, the Veterans' 
Health Care Eligibility Reform Act of 1996, the VA's 
Secretary is required to make an annual decision as to 
enrollment in VA's healthcare system.  Under Public Law No. 
107-135, the Department of Veterans Affairs Health Care 
Programs Enhancement Act of 2001, an additional priority 
category 8 was established.  Subsequently, due to VA's 
limited resources, the Secretary made a decision to restrict 
enrollment to veterans in Priority Group 8 who had not 
already enrolled as of January 17, 2003.  This decision was 
published in the Federal Register at 68 Fed. Reg. 2670-2673 
(Jan. 17, 2003), and represents notice to all interested 
parties.  In sum, in the instant case, despite the veteran's 
contentions that he did not receive adequate notice, the 
change in the regulation to restrict enrollment after January 
17, 2003 was published in the Federal Register and, thereby, 
notice was given to all interested parties.  

As set forth above, it is undisputed that the veteran's 
completed application in this matter was received after 
January 17, 2003, and as a Priority Group 8 veteran, he is 
ineligible for enrollment under the applicable regulation.  
While the Board has considered the veteran's contentions as 
not having adequate notice, the evidence does not show that a 
completed application, as required by 38 C.F.R § 17.36(d), 
was filed prior to January 17, 2003.  The Board is bound by 
the statutes and regulations governing entitlement to VA 
benefits, the instructions of the Secretary, and the 
precedent opinions of the VA's chief legal officer.  38 
U.S.C.A. § 7104(c) (West 2002).  In the instant case, the law 
is dispositive and the veteran's claim must be denied because 
of the lack of legal entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Therefore, as the veteran is 
assigned to Priority Group 8 and applied for enrollment after 
January 17, 2003, he is ineligible for health care benefits.  

The Board regrets that limited resources restrict VA's 
capacity to provide care to all veterans; however, the 
regulations were amended to protect the quality of care for 
other enrollees who have lower incomes, special medical 
needs, or disabilities incurred during military service.  




ORDER

The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


